Name: Council Regulation (EEC) No 2059/92 of 30 June 1992 amending Regulation (EEC) No 845/72 laying down special measures to encourage silkworm rearing
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|31992R2059Council Regulation (EEC) No 2059/92 of 30 June 1992 amending Regulation (EEC) No 845/72 laying down special measures to encourage silkworm rearing Official Journal L 215 , 30/07/1992 P. 0019 - 0019COUNCIL REGULATION (EEC) No 2059/92 of 30 June 1992 amending Regulation (EEC) No 845/72 laying down special measures to encourage silkworm rearingTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 2 (1) of Regulation (EEC) No 845/72 (4) stipulates, inter alia, that the aid for silkworms is to be fixed each year by 1 August in respect of the rearing year beginning in the following calendar year; whereas, in view of current practice, that provision should be adapted, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EEC) No 845/72, paragraph 1 is hereby replaced by the following: '1. With effect from the 1972/73 rearing year, aid shall be granted for silkworms reared within the Community. Such aid, the amount of which shall be uniform throughout the Community, shall be fixed annually.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 119, 11. 5. 1992, p. 36.(2) OJ No C 150, 15. 6. 1992.(3) OJ No C 169, 6. 7. 1992.(4) OJ No L 100, 27. 4. 1972, p. 1. Amended by Regulation (EEC) No 4005/87 (OJ No L 377, 31. 12. 1987, p. 48).